DEBENTURE THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT") AND THIS DEBENTURE MAY ONLY BE OFFERED OR SOLD PURSUANT TO REGISTRATION UNDER, OR AN EXEMPTION FROM, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT. January 15, 2010 US GREEN ENDEAVORS, LTD. 8% SERIES A SENIOR SUBORDINATED CONVERTIBLE REDEEMABLE DEBENTURE DUE April 30, 2018 THIS DEBENTURE of Green Endeavors, Ltd., a corporation duly organized and existing under the laws of Delaware (“Company”), designated as its 8% Series A Senior Subordinated Convertible Redeemable Debenture Due April 30, 2018, in an aggregate principal face amount of One Hundred Thousand Dollars (U.S. $100,000), which Debenture is being delivered at 100% of the face amount of such Debenture and as a result of the assignment of a portion of the Company’s April 30, 2008 debenture in the face amount of $3,000,000 issued to Diversified Holdings, I, Inc FOR VALUE RECEIVED, the Company promises to pay to Desert Vista Capital LLC, (“DVC”) the registered holder hereof and its authorized successors and permitted assigns ("Holder"), the aggregate principal face sum of One Hundred Thousand Dollars (U.S. $100,000) on or before April 30, 2018 ("Maturity Date"), and to pay interest on the principal sum outstanding, at the rate of 8% per annum commencing December 30, 2008 and due in full at the Maturity Date pursuant to paragraph 4(b) herein.
